DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 24 is objected to because of the following informalities:  The claim does not end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 states that “… the first and second floors are substantially parallel to one another.” Given that the first and second floors do not appear to overlap anywhere, it appears as though the Applicant intended to state something more along the lines of “… the first and second floors extend along respective planes that are substantially parallel to one another.” Further clarification is required. For the purposes of further examination, the claim is being interpreted as the Examiner believes the claim was intended to be written, shown above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay (US 7389608) in view of Crutchfield (US 2007/01158346).
Regarding Claim 1

	MacKay teaches an apparatus (below – Fig. 2 and 3), comprising: a body (10) comprising a plurality of walls collectively forming an enclosure, the plurality of walls (shown below) comprising a bottom wall, a first wall, and a second wall, the first and second walls being disposed at opposite ends of the bottom wall and having a first height and a second height, respectively, the bottom wall comprising a base and a third wall (shown below), the base being proximal to the first wall and providing a first floor section of the enclosure, the third wall being proximal to the second wall and providing a second floor section of the enclosure; a lid (20) in communication with the body and operable to provide access to the enclosure; and one or more attachment mechanisms (11) positioned at discrete locations on the first wall, the one or more attachment mechanisms being adjacent to the lid, wherein when the apparatus is oriented with the lid closing the access to the enclosure and the lid vertically above the bottom wall, the first height is longer than the second height and the second floor section is higher than the first floor section, as can be seen in Fig. 1 and 3 below (Col. 2, Ln. 62-67 and Col. 3, Ln. 46-53).

[AltContent: arrow][AltContent: textbox (Third wall)][AltContent: arrow][AltContent: textbox (Base)][AltContent: roundedrect][AltContent: textbox (Bottom wall)][AltContent: arrow][AltContent: textbox (Second wall)][AltContent: arrow][AltContent: textbox (First wall)][AltContent: arrow]
    PNG
    media_image1.png
    581
    458
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    352
    586
    media_image2.png
    Greyscale


MacKay does not teach one or more first pins positioned at discrete locations on the first wall and/or the second wall, the one or more first pins being adjacent to the lid.  
	Crutchfield teaches an apparatus (below – Fig. 7), comprising: a body comprising a plurality of walls collectively forming an enclosure, the plurality of walls comprising a bottom wall, a first wall, and a second wall, the first and second walls being disposed at opposite ends of the bottom wall; a lid in communication with the body and operable to provide access to the enclosure; and one or more first pins (37) positioned at discrete locations on the first wall (Paragraph [0024]).

    PNG
    media_image3.png
    698
    492
    media_image3.png
    Greyscale

MacKay and Crutchfield are analogous inventions in the field of containers having auxiliary elements externally attached.  It would have been obvious to one skilled in the art at the time of filing to modify the attachment mechanisms of MacKay with the teachings of the attachment mechanisms (i.e. pin(s)) of Crutchfield in order to achieve the predictable result of attaching a compatible auxiliary element to the exterior of the container. See MPEP 2143(I)(B).

Regarding Claim 2

	MacKay in view of Crutchfield (hereinafter “modified MacKay’) teaches all the limitations of claim 1 as stated above. Modified MacKay does not teach one or more second pins positioned in communication with the lid.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have one or more second pins positioned in communication with the lid in order to increase the container’s capacity for attaching auxiliary elements. Further, according to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of one or more second pins positioned in communication with the lid, does not provide patentable distinction over the prior art of record. As such, the claim of one or more second pins positioned in communication with the lid does not provide patentable distinction over the prior art of record.

Regarding Claim 3

	Modified MacKay teaches all the limitations of claim 2 as stated above. Modified MacKay teaches at least one of the one or more first pins is positioned in the first wall and at least one of the second pins is positioned in communication with the lid.
However, modified MacKay does not teach at least one of the second pins positioned in communication with the lid is aligned with the at least one first pin.  It would have been obvious to one having ordinary skill in the art at the time of filing to have at least one of the second pins positioned in communication with the lid is aligned with the at least one first pin, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C).

Regarding Claim 4

	Modified MacKay teaches all the limitations of claim 1 as stated above. Crutchfield further teaches a secondary object (24) and a channel (shown surrounding the pin [37]), the channel being adjacent to the at least one first pin, the channel providing an opening adjacent to the at least one first pin to receive the secondary object, as can be seen in Fig. 7 above (Paragraph [0024]).

Regarding Claim 5

	Modified MacKay teaches all the limitations of claim 4 as stated above. Modified MacKay teaches the secondary object is received by the at least one of the first pins. Modified MacKay does not teach one or more second pins positioned in communication with the lid.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have one or more second pins positioned in communication with the lid in order to increase the container’s capacity for attaching auxiliary elements. Further, according to MPEP 2144.04(VI)(B), a duplication of parts does not provide patentable distinction over the prior art of record.  As such, the claim of one or more second pins positioned in communication with the lid, does not provide patentable distinction over the prior art of record. As such, the claim of one or more second pins positioned in communication with the lid does not provide patentable distinction over the prior art of record.

Regarding Claim 6

	Modified MacKay teaches all the limitations of claim 5 as stated above. Crutchfield further teaches a handle (20) positionable over the at least one of the first pins in receipt of the secondary object, wherein when the handle is positioned over the at least one of the first pins in receipt of the secondary object, the handle anchors the secondary object to the body (Paragraph [0024]), as can be seen in Fig. 7 above.

Regarding Claim 20

	Modified MacKay teaches all the limitations of claim 1 as stated above. MacKay further teaches the first and second floors extend along respective planes that are substantially parallel to one another, as can be seen in Fig. 3 above.

Regarding Claim 21

	Modified MacKay teaches all the limitations of claim 1 as stated above. MacKay further teaches the apparatus comprises a portable insulated cooler (Abstract).

Regarding Claim 22

	MacKay teaches an apparatus, comprising: a body (10) comprising a plurality of walls (shown above) collectively forming an enclosure, the plurality of walls comprising: a bottom wall having opposite ends and opposite sides, the bottom wall comprising a base and a third wall; a first wall; a second wall, the first and second walls being disposed at the opposite ends of the bottom wall and having a first height and a second height, respectively; the base being proximal to the first wall and providing a first floor section of the enclosure; the third wall being proximal to the second wall and providing a second floor section of the enclosure; a first side wall (shown below); and a second side wall (shown below), the first and second side walls being disposed at the opposite sides of the bottom wall; a lid (20) in communication with the body and operable to provide access to the enclosure; and one or more attachment mechanisms (11) positioned at discrete locations on the first wall, the one or more locations being adjacent to the lid, wherein the first side wall comprises a wheel well (as can be seen in Fig. 2), a first gradient (shown below in an expanded view of Fig. 2) extending from the first wall to the second wall, and a second gradient (shown below in an expanded view of Fig. 2) spaced from the first gradient and extending from the first wall to the wheel well, the first gradient being longer than the second gradient, and wherein when the apparatus is oriented with the lid closing the access to the enclosure and the lid vertically above the bottom wall, the first height is longer than the second height and the second floor section is higher than the first floor section, as can be seen in the figures (Col. 2, Ln. 62-67 and Col. 3, Ln. 46-53).
[AltContent: arrow][AltContent: textbox (First side wall)][AltContent: textbox (Second
side wall)][AltContent: arrow]
    PNG
    media_image1.png
    581
    458
    media_image1.png
    Greyscale
 	
    PNG
    media_image4.png
    448
    481
    media_image4.png
    Greyscale


[AltContent: textbox (Second gradient)][AltContent: textbox (First gradient)][AltContent: connector][AltContent: connector]
    PNG
    media_image5.png
    364
    461
    media_image5.png
    Greyscale

MacKay does not teach one or more first pins positioned at discrete locations on the first wall and/or the second wall, the one or more locations being adjacent to the lid.  
	Crutchfield teaches an apparatus (Fig. 7), comprising: a body comprising a plurality of walls collectively forming an enclosure, the plurality of walls comprising: a bottom wall having opposite ends and opposite sides; a first wall; a second wall, the first and second walls being disposed at the opposite ends of the bottom wall; a lid in communication with the body and operable to provide access to the enclosure; and one or more first pins (37) positioned at discrete locations on the first wall (Paragraph [0024]).
MacKay and Crutchfield are analogous inventions in the field of containers having auxiliary elements externally attached.  It would have been obvious to one skilled in the art at the time of filing to modify the attachment mechanisms of MacKay with the teachings of the attachment mechanisms (i.e. pin(s)) of Crutchfield in order to achieve the predictable result of attaching a compatible auxiliary element to the exterior of the container. See MPEP 2143(I)(B).

Regarding Claim 23

	MacKay in view of Crutchfield (hereinafter “modified MacKay’) teaches all the limitations of claim 22 as stated above. MacKay further teaches the apparatus comprises a portable insulated cooler (Abstract).  
 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified MacKay as applied to claim 4 above, and further in view of Hanna et al. (US 5193706) (hereinafter Hanna).
Regarding Claim 9

	Modified MacKay teaches all the limitations of claim 4 as shown above.  Modified MacKay does not teach the secondary object is a lock to secure the lid to the body.  
	Hanna teaches an apparatus (below – Fig. 1), comprising: a body (13) comprising a plurality of walls (21-24) collectively forming an enclosure, including a first wall (21); a lid (11) in communication with the body and operable to provide access to the enclosure; and one or more first attachment mechanisms (58) positioned at discrete locations on the first wall, the one or more first attachment mechanisms being adjacent to the lid; a secondary object (not shown) and a channel (59), the channel being adjacent to at least one of the one or more first attachment mechanisms, the channel providing an opening adjacent to the at least one first attachment mechanism to receive the secondary object; and wherein the secondary object is a lock to secure the lid to the body, as can be seen in the figures below (Col. 3, Ln. 12-23 and Col. 4. Ln. 43-61. 

    PNG
    media_image6.png
    456
    640
    media_image6.png
    Greyscale
	
    PNG
    media_image7.png
    488
    240
    media_image7.png
    Greyscale

Modified MacKay and Hanna are analogous inventions in the field of containers with lids having secondary objects externally attached.  It would have been obvious to one skilled in the art at the time of filing to modify the apparatus of modified MacKay with the teachings of a secondary object being a lock in order to provide a container that is able to be locked closed (Col. 4, Ln. 59-61).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified MacKay as applied to claim 1 above, and further in view of Mason (US 4846493).
Regarding Claim 13

	Modified MacKay teaches all the limitations of claim 1 as shown above.  MacKay further teaches a handle (Fig. 1, 14) in communication with the body, the handle including two relatively parallel bars and an exterior transverse bar. 
Modified MacKay does not teach an exterior transverse bar having a first grip element and a second grip element extending distal to the two relatively parallel bars.  
	Mason teaches an apparatus (Fig. 1), comprising: a body (12) comprising a plurality of walls (including 16 and 20) collectively forming an enclosure; a lid (14) in communication with the body and operable to provide access to the enclosure; and a handle (18) in communication with the body, the handle including two relatively parallel bars and an exterior transverse bar (58) having a first grip element and a second grip element extending distal to the two relatively parallel bars, as can be seen in Fig. 1 below (Col. 2, Ln. 10-20 and 63-68).

    PNG
    media_image8.png
    474
    490
    media_image8.png
    Greyscale
 
Modified MacKay and Mason are analogous inventions in the field of portable coolers having handles.  It would have been obvious to one skilled in the art at the time of filing to modify the handle of modified MacKay with the teachings of Mason in order to provide a handle with a larger gripping surface for the user.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacKay (US 7389608) in view of Crutchfield (US 2007/01158346), and further in view of Summers (US 9550605).
Regarding Claim 22

	MacKay teaches an apparatus, comprising: a body (10) comprising a plurality of walls (shown above) collectively forming an enclosure, the plurality of walls comprising a bottom wall, a first wall, and a second wall, the first and second walls being disposed at opposite ends of the bottom wall and having a first height and a second height, respectively, the bottom wall comprising a base and a third wall (shown above), the base being proximal to the first wall and providing a first floor section of the enclosure, the third wall being proximal to the second wall and providing a second floor section of the enclosure; a lid (20) in communication with the body and operable to provide access to the enclosure; and one or more first attachment mechanisms (11) positioned at discrete locations on the first wall and/or the second wall, the one or more first attachment mechanisms being adjacent to the lid, wherein when the apparatus is oriented with the lid closing the access to the enclosure and the lid vertically above the bottom wall, the first height is longer than the second height and the second floor section is higher than the first floor section (Col. 2, Ln. 62-67 and Col. 3, Ln. 46-53).
MacKay does not teach one or more first pins positioned at discrete locations on the first wall and/or the second wall, the one or more first pins being adjacent to the lid; or first and second handles communicating with bottoms of the base and the third wall, respectively one or more first pins positioned at discrete locations on the first wall and/or the second wall, the one or more first pins being adjacent to the lid.  
	Crutchfield teaches an apparatus (Fig. 7), comprising: a body comprising a plurality of walls collectively forming an enclosure, the plurality of walls comprising a bottom wall, a first wall, and a second wall, the first and second walls being disposed at opposite ends of the bottom wall; a lid in communication with the body and operable to provide access to the enclosure; and one or more first pins (37) positioned at discrete locations on the first wall (Paragraph [0024]).  
MacKay and Crutchfield are analogous inventions in the field of containers having auxiliary elements externally attached.  It would have been obvious to one skilled in the art at the time of filing to modify the attachment mechanisms of MacKay with the teachings of the attachment mechanisms (i.e. pin(s)) of Crutchfield in order to achieve the predictable result of attaching a compatible auxiliary element to the exterior of the container. See MPEP 2143(I)(B).
Summers teaches an apparatus (below – Fig. 1 and 9), comprising: a body (1) comprising a plurality of walls collectively forming an enclosure, the plurality of walls comprising a bottom wall (22), a first wall (25), and a second wall (26), the first and second walls being disposed at opposite ends of the bottom wall and having a first height and a second height, respectively, the bottom wall comprising a base (Fig. 9 - shown at 22) and a third wall (Fig. 9 – shown at 48), the base being proximal to the first wall and providing a first floor section of the enclosure, the third wall being proximal to the second wall and providing a second floor section of the enclosure; a first handle (93) communicating with bottom of the base; and a lid (2) in communication with the body and operable to provide access to the enclosure (Col. 4, Ln. 59 – Col. 5, Ln. 1; and Col. 11, Ln. 52-65).

    PNG
    media_image9.png
    539
    470
    media_image9.png
    Greyscale
	
    PNG
    media_image10.png
    479
    451
    media_image10.png
    Greyscale

MacKay in view of Crutchfield (herein “modified MacKay) and Summers are analogous inventions in the field of wheeled coolers.  It would have been obvious to one skilled in the art at the time of filing to modify the base of modified MacKay with the teachings of the handle of Summers in order to allow a user to facilitate manipulation of the container (Col. 11, Ln. 61-65).
It would have further appeared obvious to one of ordinary skill in the art at the time of filing to modify the third wall of modified MacKay with the teachings of the handle of Summers in order to allow the user to facilitate manipulation of the container from multiple angles. See also MPEP 2144.04(VI)(B).

Regarding Claim 25

	MacKay in view of Crutchfield and further in view of Summers (hereinafter “modified MacKay2”) teaches all the limitations of claim 24 as stated above. Modified MacKay2 further teaches the handle (93) comprises a pocket in the base (as can be seen in Fig. 9 above) and the second handle comprises a pocket in the third wall.

Regarding Claim 25

	Modified MacKay2 teaches all the limitations of claim 24 as stated above. MacKay further teaches the apparatus comprises a portable insulated cooler (Abstract).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733